Citation Nr: 1119221	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for coronary artery disease.

2. Entitlement to service connection for hypertension to include secondary service connection.

3.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder before September 30, 2009, and a rating higher than 70 percent from September 30, 2009. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from July 1966 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2007 and June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In June 2009, the Board remanded the claims for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, no additional evidence has been submitted, but the Veteran has submitted additional argument. 

The claim of service connection for hypertension is REMANDED to an Agency of Original Jurisdiction via the Appeals Management Center in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, where he was presumed to have been exposed to certain herbicides, including a herbicide, commonly referred to as Agent Orange. 

2.  Ischemic heart disease, which includes coronary artery disease, is presumed to be due to exposure to Agent Orange in Vietnam.

3.  Before October 4, 2007, posttraumatic stress disorder was manifested by occupational and social impairment with reduced reliability and productivity due to flattened aspect, panic attacks, difficulty understanding complex commands, memory impairment, and disturbances of motivation and mood under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria.

4.  From October 4, 2007, posttraumatic stress disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood due to such symptoms as suicidal ideation, near-continuous panic, or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, difficulty in adapting to stressful situations under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), which is not covered in the rating criteria, but total occupational and social impairment is not shown.  






CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010); 75 Fed. Reg. 14,391, 14,393; (proposed March 25, 2010) (to be codified at 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202-16 (Aug. 31, 2010) (to be to be codified at 38 C.F.R. § 3.309(e). 

2.  Before October 4, 2007, the criteria for a rating higher than 50 percent for posttraumatic stress disorder had not been not met; from October 4, 2007, the criteria for a 70 percent rating for posttraumatic stress disorder have been met, but not the criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in December 2006 and in January 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The VCAA notice included the type of evidence necessary to substantiate a claim of secondary service connection, that is, evidence that the claimed disability was caused by or aggravated by a service-connected disability.  The VCAA notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.   

The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

On the claim of service connection, the Veteran was afforded VA examinations in April 2007 and in November 2009.  In January 2011, the Board obtained a VHA expert medical opinion. The VA examination reports and the VHA opinion included the Veteran's medical history and VHA considered the medical literature.  The reports and medical opinions contain sufficient factual detail and medical analysis such that the Board can rely on the reports and medical opinion to make a fully informed decision on the claims. For these reasons, the reports and medical opinions are adequate. 

On the claim for increase, the Veteran was afforded VA examinations in March 2007 and in October 2009.  The reports of the examinations included a review of the Veteran's medical history, a mental status examination, and a description of the disability in sufficient detail to cover the rating criteria.  

For these reasons, the reports of examination are adequate, that is, the Board can rely on the reports to make a fully informed decision on the claim.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §  1110 including 38 U.S.C.A. § 1116 and 38 C.F.R. §§  3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents (including a herbicide commonly referred to as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.


If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, including ischemic heart disease will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (as amended 75 Fed. Reg. 53202-16 (Aug. 31, 2010)).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service records, including the service treatment records, show that the Veteran was awarded the Purple Heart Medal, and he served in Vietnam in 1967 and in 1968 with the Naval Support Activity (Detachment) at Sa Dec.  

The service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of cardiac symptoms or of heart disease. 




After service, in a rating decision in December 1970, the RO granted service connection for anxiety neurosis, and in a rating decision in April 2007 the RO changed the diagnosis to posttraumatic stress disorder.  

Private medical records show that in September 2004 the Veteran was evaluated for chest pain.  The cardiac risk factors included hypertension.  An exercise tolerance test showed ischemic changes.  The Veteran then had quadruple coronary artery bypass surgery and the assessment was coronary atherosclerosis. 

On VA examination in April 2007, the diagnosis was coronary artery disease. 

Analysis   

While the Veteran's claim was pending, VA amended the list of diseases subject to presumptive service connection for a Veteran, who served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), where it is presumed a Veteran had been exposed to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The additional diseases added to 38 C.F.R. § 3.309(e) included ischemic heart disease, which includes atherosclerotic cardiovascular disease, including coronary artery disease, but not hypertension.  75 Fed. Reg. 14,391, 14,393; (proposed March 25, 2010) (to be codified at 38 C.F.R. § 3.309(e).  

As the Veteran served in the Republic of Vietnam during the Vietnam era, where he was presumed to have been exposed to Agent Orange, as the Veteran currently has ischemic heart disease, which includes coronary artery disease, coronary artery disease is presumed to be due to exposure to Agent Orange.  75 Fed. Reg. 53202-16 (final rule) (Aug. 31, 2010) (to be to be codified at 38 C.F.R. § 3.309(e). 



Although the Veteran has argued that coronary artery disease is secondary to service-connected posttraumatic stress disorder, the Board need not reach the theory of secondary service connection, which is not prejudicial to the Veteran, because the claim is granted although on a different legal theory.  

In implementing the Board's decision, the RO will assign an effective date and a disability rating.  The Veteran will then have the opportunity to either agree or disagree with the RO's determinations.  

Principles of Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.





The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning. GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.


Facts

The Veteran was granted service connection for anxiety neurosis in December 1970 and a 10 percent rating was assigned, effective the day following separation from service.  

On December 4, 2006, the Veteran filed the current claim for increase.  

In a statement in November 2006, the Veteran's spouse and they have made married since 1975, described the Veteran's symptoms as sleep disturbance, both falling asleep and staying asleep, nightmares, irritability, hypervigilance, avoidance of crowds and loud noises, anxiety, explosive short-lived rages, panic attacks, impatience particularly in social settings, memory problems, flashbacks including while driving, profuse sweating, avoidance of confrontation, avoidance of reminders of Vietnam, and intermittent inattention.

On VA examination in March 2007, the Veteran stated that after he retired in July 2006 he had increased anxiety symptoms and intrusive thoughts about Vietnam and that treatment included therapy and medication.  It was noted that the Veteran has been married for 31 years and he had 2 adult children and he had good relationships with all of them.  He had been a teacher and a high school principal until his retirement.  

On mental status evaluation, the Veteran's speech, language, and motor abilities were within normal limits and his thought processes were logical and sequential without evidence of psychotic thought content.  His mood was anxious, but he was oriented with normal attention, concentration, and memory.  

Psychological testing showed difficulty with anxiety, significant thinking and concentration problems, difficulty relaxing, reexperiencing, avoidance, and hypervigilance.  The VA examiner reported that the Veteran had been able to channel and manage his symptoms, but he had experienced a resurgence since his retirement and he was now having a more difficult time.  

The diagnosis was posttraumatic stress disorder and the Global Assessment of Functioning (GAF) score was 60.  The VA mental health records from January to June 2007 are consistent with the findings on the VA examination in March 2007. 

In a rating decision in April 2007, the RO changed the diagnosis of the service-connected disability from anxiety neurosis to posttraumatic stress disorder and increased the rating to 30 percent, effective December 4, 2006. 

In a statement in July 2007, the Veteran's spouse reiterated the depth of the Veteran's symptoms, including panic attacks in social settings, irritability with family and friends, and lack of concentration in activities of daily living. 

VA records show that in September 2007 the Veteran was to start a part time job as a substitute principal. 

On a VA neuropsychological evaluation on October 4, 2007, the Veteran was evaluated for changes in his cognitive functioning beginning in 2002.  At that time, he was having more difficulty with symptoms of posttraumatic stress disorder, which increased since his retirement in 2006.  Psychological testing showed mild deficits in the speed of information processing and motor coordination with more severe deficits in learning and memory.  He also demonstrated a moderate level of emotional distress which may have impacted his performance.  

The etiology of the declining mental acuity was not clear, although it was felt to not be due to posttraumatic stress disorder alone.   The VA psychologist recommended that the Veteran not pursue additional employment as a principal.   

While on appeal, in a rating decision in December 2007, the RO increased the rating for posttraumatic stress disorder to 50 percent, effective December 4, 2006. 

VA records show that from December 2007 to March 2008 the Veteran was working part time, checking ski passes at a resort. 


In May 2008, the Veteran's spouse described the severity of the Veteran's symptoms and the impact on his family, his work, and his social relationships.   

In November 2008, a private psychiatrist stated that the severity of the Veteran's posttraumatic stress disorder prevented the Veteran from returning to his field of an educational administrator or even as a part time principal. 

On a VA neuropsychological evaluation in November 2008, the results were inconclusive as to whether the Veteran's cognitive decline was associated with his mood or an organic disorder or a combination of both. 

VA records show that from April 2007 to April 2009 the Veteran was seen in individual counseling sessions about every two weeks.  His symptoms included anxiety and depression and intrusive thoughts of Vietnam.  

In April 2009, the Veteran testified about the effects of posttraumatic stress disorder on his marriage, his family, his social and work relationships. 

On VA examination in October 2009, the VA examiner reviewed prior VA examinations, two neuropsychological evaluations, and the VA records.  The VA examiner also interviewed the Veteran's VA psychiatrist and a VA psychologist.  While the Veteran referred to suicidal ideation, he denied any intent.  For the Veteran the most distressing symptoms were short term memory problems. 

On mental status evaluation, the Veteran's speech was within normal limits.  The VA examiner noted that the Veteran appeared more irritable and confrontational than in the VA examination in 2007, which she conducted.  The Veteran described symptoms of anxiety, depression, confusion, memory loss, isolation, hypervigilance, lack of concentration, irritability, anger, tension, sweaty palms, and headaches.  While the Veteran referred to suicidal ideation, he denied any intent.  For the Veteran the most distressing symptoms were short term memory problems.  



The Veteran stated that all of the symptoms had worsened since his previous VA examination, which he blamed on not being able to work.  The VA examiner indicated that the symptoms of posttraumatic stress disorder were interacting with his cognitive impairment so as to increase the overall level of functional impairment.  The Global Assessment of Functioning (GAF) score was 51. 

While on appeal, in a rating decision in December 2009, the RO increased the rating for posttraumatic stress disorder to 70 percent, effective September 30, 2009, 

Analysis

Before October 4, 2007

Before October 4, 2007, the Veteran's disability picture was manifested by symptoms of increased anxiety and intrusive thoughts about Vietnam and that treatment included therapy and medication.  Some of the Veteran's symptomatology was associated with the rating criteria under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, and some of the symptomatology was associated with the diagnosis of posttraumatic stress disorder under the DSM- IV.  All of the symptoms are considered in the analysis. 

From the date of service connection in December 2006 to October 2007, the Veteran's symptomatology has been consistent without a material change in the degree of the occupational and social impairment.

As for occupational impairment, the Veteran had retired in July 2006, but there was no contemporaneous evidence that the Veteran's retirement was due mainly to posttraumatic stress disorder.  The Veteran had stated that while working he was able to channel and manage some of his anxiety and it was only after he retired that he had noticed an increase in symptoms.  




And in September 2007, the Veteran had contemplated working part time as a substitute principal, but he was subsequently advised by a VA health-care professional not to return to school administration because of increased symptoms and the findings on the initial VA neuropsychological evaluation on October 4, 2007. 

As for social impairment, the Veteran has been married for 30 years and he had a strong and supported relationship with his spouse and his adult children although some of the Veteran's symptoms, such as irritability and anger, made him difficult to be around.  

The VA examiner assigned a GAF score of 60, indicative of moderately difficulty in occupational and social functioning, which equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, panic attacks (more than once a week), difficulty in understanding complex commands; impairment of short-term memory (e.g., forgetting to complete tasks), impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships, which are encompassed in the 50 percent rating under Diagnostic Code 9411.  The Veteran's symptomatology does not more nearly approximate or equate to the criteria for a 70 percent rating, namely, occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.

As for symptoms associated with the diagnosis of posttraumatic stress disorder in DSM-IV, but not listed in Diagnostic Code 9411, such as nightmares, intrusive thoughts, hypervigilance, and avoidance of people or things that arouse recollections of Vietnam, the symptoms also result in reduced reliability and productivity, but do not more nearly approximate or equate to the criteria for a 70 percent rating, namely, occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.




For the above reasons, the preponderance of the evidence is against a rating higher than 50 percent for posttraumatic stress disorder before October 4, 2007, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

From October 4, 2007

On a VA neuropsychological evaluation on October 4, 2007, the Veteran was evaluated for changes in his cognitive functioning.  Psychological testing showed mild deficits in the speed of information processing with more severe deficits in learning and memory.  He also demonstrated a moderate level of emotional distress.  The etiology of his declining mental acuity was not clear, although it was felt to not be due to posttraumatic stress disorder alone.  The VA psychologist recommended that the Veteran not pursue additional employment as a principal.   

Thereafter, VA records show that from December 2007 to March 2008 the Veteran was working part time, checking ski passes at a resort.  In May 2008, the Veteran's spouse described the severity of the Veteran's symptoms and the impact on his family, his work, and his social relationships.  In November 2008, a private psychiatrist stated that the severity of the Veteran's posttraumatic stress disorder prevented the Veteran from returning to his field of an educational administrator or even as a part time principal.  A second VA neuropsychological evaluation in November 2008 was consistent with the early evaluation in October 2007. 

On VA examination in October 2009, the VA examiner reviewed prior VA examinations, two neuropsychological evaluations, and the VA records.  The VA examiner also interviewed the Veteran's VA psychiatrist and a VA psychologist.  While the Veteran referred to suicidal ideation, he denied any intent.  For the Veteran the most distressing symptoms were short term memory problems. 

On mental status evaluation, the Veteran's speech was within normal limits.  The VA examiner noted that the Veteran appeared more irritable and confrontational.  



The Veteran described symptoms of anxiety, depression, confusion, memory loss, isolation, hypervigilance, lack of concentration, irritability, anger, tension, sweaty palms, and headaches.  While the Veteran referred to suicidal ideation, he denied any intent.  For the Veteran the most distressing symptoms were short term memory problems.  The Veteran stated that all of the symptoms had worsened since his previous VA examination, which he blamed on not being able to work.  The VA examiner indicated that the symptoms of posttraumatic stress disorder were interacting with his cognitive impairment so as to increase the overall level of functional impairment.  The GAF score was 51. 

Beginning with the results of the VA neuropsychological evaluation on October 4, 2007, the record shows that the Veteran's symptomatology included an increase in memory problems, irritability, and anxiety.  While the Veteran did work part time in the winter season, he nevertheless had limited social contacts. 

The level of occupational and social impairment resulted in deficiencies in family relations and in mood due to symptoms such as depression affecting the ability to function independently and disorientation.  These symptoms along the symptoms associated with the diagnosis of posttraumatic stress disorder in DSM-IV, such as nightmares, intrusive thoughts, hypervigilance, and avoidance of people or things that arouse recollections of Vietnam more nearly approximate the criteria for a 70 percent rating.

As there is no evidence of gross impairment in the Veteran's thought processes or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, such as the maintenance of minimal personal hygiene, the criteria for a 100 percent rating, that is, total occupational and social impairment, have not been met.








Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of posttraumatic stress disorder.  The Rating Schedule also provides for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next page.).






ORDER

In accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e) (as amended in August 2010), service connection for coronary artery disease on a presumptive basis is established, and the appeal is granted.

A rating higher than 50 percent for posttraumatic stress disorder before October 4, 2007, is denied.

A rating of 70 percent for posttraumatic stress disorder from October 4, 2007, is granted, subject to the laws and provisions governing the award of monetary benefits.

A rating higher than 70 percent for posttraumatic stress disorder is denied.


REMAND 

On the claim of service connection for hypertension, after service, hypertension was first documented in September 2004.  With the grant of service connection for coronary artery disease, the record raises the claim of service connection for hypertension secondary to service-connected coronary artery disease. 

As an Agency of Original Jurisdiction had not addressed the claim in the first instance, further development is necessary. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of service connection for hypertension secondary to service-connected coronary artery disease, that is: 





Whether hypertension is caused by or aggravate by service-connected coronary artery disease.  If necessary develop the claim under the duty to assist. 

If the benefit remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010)



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


